DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                        JESSICA VILMA MILLER,
                              Appellant,

                                     v.

                         MICHAEL VAN MILLER,
                              Appellee.

                              No. 4D14-2208

                             [March 16, 2016]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Arthur M. Birken, Judge; L.T. Case No. FMCE 12-
005235 (35).

   Robin Bresky and Jonathan Mann of Law Offices of Robin Bresky, Boca
Raton, for appellant.

   Nancy A. Hass of Nancy A. Hass, P.A., Hallandale Beach, for appellee.

GERBER, J.

   The former wife appeals from the circuit court’s final judgment of
dissolution, raising several arguments. We find merit in only one
argument – that the court’s equitable distribution of the parties’ assets
and liabilities did not include a specific finding that the former wife
engaged in intentional misconduct during the dissolution proceedings
which resulted in the dissipation of marital assets.

   On that argument, we reverse the final judgment with directions for the
court to determine whether the wife engaged in such intentional
misconduct. As our sister court stated in Roth v. Roth, 973 So. 2d 580
(Fla. 2d DCA 2008):

          As a general proposition, it is error to include assets in an
      equitable distribution scheme that have been diminished or
      dissipated during the dissolution proceedings. However, an
      exception to this general proposition exists when misconduct
      during the dissolution proceedings results in the dissipation
      of a marital asset. In that case, the misconduct may serve as
      a basis for assigning the dissipated asset to the spending
      spouse when calculating equitable distribution.

         When considering whether the dissipation of an asset
      resulted from misconduct, the question for the trial court is
      whether one spouse used marital funds for his or her own
      benefit and for a purpose unrelated to the marriage at a time
      when the marriage is undergoing an irreconcilable
      breakdown. The misconduct necessary to support inclusion
      of dissipated assets in an equitable distribution scheme does
      not include mismanagement or simple squandering of marital
      assets in a manner of which the other spouse disapproves.
      Instead, to include a dissipated asset in the equitable
      distribution scheme, there must be evidence of the spending
      spouse’s intentional dissipation or destruction of the asset, and
      the trial court must make a specific finding that the dissipation
      resulted from intentional misconduct.

Id. at 584-85 (emphasis added; internal citations, quotation marks, and
brackets omitted); see also § 61.075(1)(i), Fla. Stat. (2014) (“[I]n
distributing the marital assets and liabilities between the parties, the court
must begin with the premise that the distribution should be equal, unless
there is a justification for an unequal distribution based on all relevant
factors, including . . . [t]he intentional dissipation, waste, depletion, or
destruction of marital assets after the filing of the petition or within 2 years
prior to the filing of the petition.”).

   If the record from the previous hearing provides sufficient evidence and
arguments for the court to determine whether the wife engaged in
intentional misconduct, it shall not be necessary for the court to conduct
an additional evidentiary hearing or consider additional arguments.
Instead, the court may amend the final judgment without an additional
hearing or arguments.

   On the remainder of the former wife’s arguments, we affirm without
further discussion.

   Affirmed in part, reversed in part, and remanded.

MAY and DAMOORGIAN, JJ., concur.

                             *         *         *

   Not final until disposition of timely filed motion for rehearing.

                                       2